                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

IN RE THG HOLDINGS LLC, et al.,                           Chapter 11
                                                          Case No. 19-11689 (JTD)
                      Debtors.                            (Jointly Administered)

ALEX M. AZAR II, in his official capacity as
Secretary, United States Department of Health
and Human Services; and SEEMA VERMA, in her
official capacity as Administrator, Centers for
Medicare and Medicaid Services,                           Civ. No. 19-2215 (RGA)

                      Appellants,
             V.

TRUE HEALTH DIAGNOSTICS, LLC,

                      Appellee.


                                    MEMORANDUM ORDER

       Before the Court is the Emergency Motion for Stay Pending Appeal (D.I. 1) ("Emergency

Motion") filed by appellant, the United States, on behalf of Alex M. Azar, II, Secretary of the

United States Department of Health and Human Services, and Seema Verma, Administrator for the

Centers for Medicare and Medicaid Services (together "CMS"), and the Defense Health Agency

("DHA") of the U.S. Department of Defense (together with CMS, the "Government"), seeking a

stay pending appeal of the Bankruptcy Court' s November 27, 2019 order approving the above-

captioned Debtors' disclosure statement and confirming the Debtors' proposed chapter 11 plan of

liquidation (B.D.I. 531) 1 (the "Confirmation Order"). The Debtors have filed an opposition to the

Emergency Motion (D.I. 6), and the administrative agent under the Debtors' post-petition financing




1
  The docket of the Chapter 11 cases, captioned In re TGH Holdings LLC, et al., No. 19-11689
(JTD) (Bankr. D. Del.), is cited herein as "B.D.I. _ ." The docket of the adversary proceeding,
captioned Azar, et al. v. True Health Diagnostics, LLC, Adv. No. 19-50280 (JTD) (Bankr. D. Del.),
is cited herein as "Adv. D.I.    "
                                                   1
agreement2 has filed ajoinder to the Debtors ' opposition (D.I. 7). The Court did not hear oral

argument because the facts and legal arguments are adequately presented in the briefs and record,

and the decisional process would not be significantly aided by oral argument. For the reasons set

forth below, the Emergency Motion is denied.

       1.      Background. On July 30, 2019 (the "Petition Date"), the Debtors filed voluntary

petitions for relief under chapter 11 of the Bankruptcy Code. On the Petition Date, debtor True

Health Diagnostics, LLC ("THD") filed a complaint and a motion for preliminary injunction against

the Government to enforce the automatic stay and enjoin the Government from withholding

Medicare payments owed to THD in bankruptcy. (See Adv. D.I. 1, 3, 4). The parties fully briefed

the motion for preliminary injunction and, on August 22, 2019, the Bankruptcy Court held a

preliminary injunction hearing. (Adv. D.I. 21 , 22).

       2.      On August 29, 2019, the Bankruptcy Court issued a memorandum opinion granting

THD ' s motion for preliminary injunction and entered the Payment Order. In re THG Holdings

LLC, 604 B.R. 154 (Bankr. D. Del. 2019). The Bankruptcy Court rejected the Government' s

argument that the Bankruptcy Court lacked jurisdiction to enforce the automatic stay and enjoin the

Government from continuing to withhold Medicare payments during the bankruptcy because THD

had not exhausted its administrative remedies under the Medicare statute. See id. at 158-59. The

Bankruptcy Court also held that THD's right to receive Medicare payments was " indisputably"

property of its bankruptcy estate under 11 U.S.C. § 541(a), and the Government's withholding of

such payments after THD's bankruptcy filing was a violation of the automatic stay under 11 U.S.C.

§ 362(a). See id. at 160. The Bankruptcy Court rejected the Government' s contention that


2
 See Final Order (I) Authorizing Debtors to (A) Obtain Postpetition Financing Pursuant to 11
U.S.C. §§ 105, 361 , 362, 364(c)(l), 364(c)(3), 364(d)(l), and 364(e) and (B) Use Cash Collateral
Pursuant to 11 U.S .C. § 363, (II) Granting Adequate Protection Pursuant to 11 U.S. C. §§ 361 , 362,
363, and 364, and (III) Scheduling Final Hearing Pursuant to Bankruptcy Rules 4001(b) and (c).
(B.D.I. 233).
                                                  2
withholding Medicare payments to THD fit within the narrow police power exception to the

automatic stay under 11 U.S.C. § 362(b)(4). See id. at 161. The Bankruptcy Court entered an order

requiring that "to the extent not already remitted to True Health, [the Government] shall, within five

(5) qusiness days of entry ofthis Order Enforcing the Automatic Stay, deliver to True Health one

hundred percent (100%) of all funds Defendants have withheld from True Health on and after the

Petition Date." (Adv. D.I. 28 (referred herein as the "Ordered Payments")).

         3.      Two weeks after the entry of the Payment Order, the Government sought a stay

pending appeal of the Payment Order in the Bankruptcy Court. (See Adv. D.I. 33). The

Bankruptcy Court denied the Government' s request for a stay pending appeal, finding that the

Government "ha[ s] not established a likelihood of success on the merits given the Third Circuit's

opinion in University Medical Center,l3l that is binding precedent" and finding no irreparable harm

to the Government in denying the motion, recognizing that "[t]hey will still have all of the remedies

that they have as a creditor in a bankruptcy case." (Adv. D.I. 270, 9/20/ 19 Hr'g Tr. at 38:23-39: 13).

         4.      Thereafter, the Government sought a stay pending appeal of the Payment Order in

this Court. This Court agreed with the Bankruptcy Court that the Government failed to demonstrate

a likelihood of success on appeal to warrant a stay and failed to establish any irreparable harm to the

Government in the absence of a stay. (See Azar v. True Health Diagnostics, LLC, Civ. No. 19-

1714-RGA, D.I. 31 , 10/16/19 Hr' g Tr. at 38:13-18).

         5.      Thereafter, the Bankruptcy Court approved sales of substantially all of the Debtors'

business on September 20, 2019 and October 30, 2019. (See B.D.I. 271 , 432). In connection with

winding down the Debtors' estates, the Debtors engaged in negotiations with their secured lenders

and the official committee of unsecured creditors appointed by the Office of the United States

Trustee to formulate terms of a liquidating chapter 11 plan. (B.D.I. 508). After interim approval by


3
    In re University Medical Center, 973 F .2d 1065 (3d Cir. 1992).
                                                   3
the Bankruptcy Court, votes on the Plan were solicited from creditors, and the Plan was

overwhelmingly accepted by all classes of claims entitled to vote. (See id.) Classes 3 and 4 in the

Plan, which represent secured claims against the Debtors entitled to vote, unanimously accepted the

Plan. (See id.) Class 5, which represents holders of unsecured claims, accepted the Plan by a wide

margin with 94.74% in number and 94.45% in amount voting to accept the Plan. (See id.)

       6.      On November 26, 2019, the Bankruptcy Court held a hearing (the "Confirmation

Hearing") to consider the final approval of the Debtors' disclosure statement and final confirmation

of portions of the Plan to which the Government had objected.

       7.      Prior to the Confirmation Hearing, the Debtors and the Government entered into a

stipulation governing the evidence to be admitted at the Confirmation Hearing (B.D.I. 498) (the

"Stipulation"). Pursuant to the Stipulation, the Government agreed that it would not introduce any

evidence challenging the Debtors ' evidence that they provided valuable and necessary services in

exchange for the Ordered Payments. (See Stipulation, ,r 8). The Government also stipulated that it

would not offer any evidence of misconduct by the Debtors or evidence supporting an

administrative expense claim. (See id.)

       8.      As noted by the Bankruptcy Court, "The Government, in its closing argument,

agreed that it was limiting its objections to feasibility, good faith, and the scope of the releases

being provided under the terms of the Plan." (D.I. 6-2, 11 /26/ 19 Hr' g Tr. at 75:1-4). Following

oral argument, the Bankruptcy Court overruled each of the Government' s remaining objections.

(Id. at 75:1-81 :1). On November 27, 2019, the Bankruptcy Court entered the Confirmation Order in

accordance with its ruling.

       9.      The stay of the Confirmation Order by various Federal Rules of Bankruptcy

Procedure was partially waived and set to expire on December 4, 2019 at 11 :59 p.m. (Prevailing

Eastern Time). (B.D.I. 531 at ,r 43). Upon the Government' s request for a hearing date on a motion

                                                    4
for stay pending appeal, the Bankruptcy Court stated that it would deny any such motion without a

hearing, thus rendering impractical the filing of any request for stay pending appeal relief in that

court. (See D.I. 6-2, 11/26/19 Hr' g Tr. at 82:13-83:1). On December 1, 2019, the Government

filed its Notice of Appeal (D.I. 2) with respect to the Confirmation Order together with the

Emergency Motion (D.I. 1). The Court set an answering deadline of December 3, 2019 (D.I. 4)

with respect to the Emergency Motion, and extended the stay contained in the Confirmation Order

for an additional 24 hours to December 5, 2019 at 11 :59 p.m. (Prevailing Eastern Time) (D.I. 8).

        10.    Jurisdiction. Appeals from the Bankruptcy Court to this Court are governed by 28

U.S.C. § 158. District courts have mandatory jurisdiction to hear appeals "from final judgments,

orders, and decrees." 28 U.S .C. § 158(a)(l). The Plan Confirmation Order is a final order.

        11.    Discussion. "The granting of a motion for stay pending appeal is discretionary with

the court." In re Trans World Airlines, Inc., 2001 WL 1820325, at *2-3 (Bankr. D. Del. Mar. 27,

2001). The Government bears the burden of proving that a stay of the Confirmation Order is

warranted based on the following criteria: (1) whether the movant has made "a strong showing" that

it is likely to succeed on the merits; (2) whether the movant will be irreparably injured absent a stay;

(3) whether a stay will substantially injure other interested parties; and (4) where the public interest

lies. Republic of Philippines v. Westinghouse Electric Corp., 949 F.2d 653 , 658 (3d Cir. 1991).

The most critical factors, according to the Supreme Court, are the first two : whether the stay movant

has demonstrated (1) a strong showing of the likelihood of success, and (2) that it will suffer

irreparable harm - the latter referring to harm that cannot be prevented or fully rectified by a

successful appeal. In re Revel AC, Inc. , 802 F.3d 558, 568 (3d Cir. 2015) (citing Nken v. Holder,

556 U.S. 418, 434 (2009). The Court' s analysis should proceed as follows:

     Did the applicant make a sufficient showing that (a) it can win on the merits (significantly
     better than negligible but not greater than 50%) and (b) [it] will suffer irreparable harm
     absent a stay? If it has, we balance the relative harms considering all four factors using a
     'sliding scale' approach. However, if the movant does not make the requisite showings on
                                                   5
    either of these first two factors, the inquiry into the balance of harms and the public interest
    is unnecessary, and the stay should be denied without further analysis.

Revel AC, 802 F.3d at 571 (emphasis in text) (internal quotations and citations omitted).

       12.     Likelihood of success on the merits. As to the first factor, the Government

has not met its burden of making "a strong showing" that it is likely to succeed on the merits.

Essentially, the Government is seeking a stay of the Confirmation Order pending its appeal of

the Payment Order. The Government argues that (1) the Debtors' failure to include an avenue

for recovery if the Government succeeds in its appeal of the Payment Order was a "deliberate

attempt to take money from the United States and pay it to other creditors in violation of the

good faith requirement of§ 1129(a)(3)," and (2) "the absence of sufficient funding to repay

the United States in the likely event that it succeeds on appeal renders the Plan infeasible."

(See D.I. 1 at 5). Debtors argue that the Emergency Motion (1) is based upon arguments

already rejected by the Bankruptcy Court and this Court in the context of a stay pending appeal

of the Payment Order, and (2) ignores that the Bankruptcy Court' s factual findings were based

in large part upon the Government' s Stipulation that it would provide no evidence on the

dispositive issues decided at the Confirmation Hearing.

       13.     Underlying this appeal is the Government' s argument that the Bankruptcy Court did

not have jurisdiction to enforce the automatic stay and enter the Payment Order. The Government

argues that because it will be successful in its appeal of the Payment Order, the Government will be

entitled to a return of the Ordered Payments as an administrative claim, and the Plan does not

provide for such treatment. The Government is unlikely to succeed on the merits of this argument

for several reasons.

        14.    First, in University Medical Center, the Third Circuit held that the Bankruptcy Code

provides an independent basis for a bankruptcy court to exercise jurisdiction to decide the precise

issue in this case - whether the automatic stay under section 362(a) prohibits the withholding of
                                                  6
Medicare payments to a healthcare provider in bankruptcy. University Medical Center, 973 F.2d

1065, 1072 (3d Cir. 1992). The Third Circuit concluded that this issue arises under the Bankruptcy

Code, not the Medicare statute, and thus bankruptcy courts have jurisdiction to enforce the

automatic stay to prevent the Government from withholding Medicare payments in bankruptcy. See

id. at 1073. Here, the Bankruptcy Court and this Court followed binding precedent, finding that the

Bankruptcy Court had jurisdiction to enforce the automatic stay under 28 U.S.C. §§ 157 and 1334.

       15.     The Government' s attempt to rely on the Third Circuit case In re Denby-Peterson,

941 F.3d 115 (3d Cir. 2019), must be rejected. Denby-Peterson did not mention University Medical

Center. Additionally, Denby-Peterson was not issued by an en bane panel that could overrule

University Medical Center under the Third Circuit's internal guidelines. See Internal Operating

Procedures of the United States Court ofAppeals for the Third Circuit (2018) § 9.1. Finally, the

Court is persuaded that the Bankruptcy Court aptly distinguished Denby-Peterson in its decision

confirming the Plan:

       The situation here is very different. The Government took action post-petition to obtain
       possession of the property of the debtors' estate by withholding payments for work
       performed by the debtors post-petition. Every time an invoice was submitted for payment,
       the Government made the determination not to pay that invoice. That is action post-petition;
       and, therefore, .. . the ruling in Denby- Peterson is simply not applicable here.

11/26/ 19 Hr'g Tr. at 76:5-12. The Government remains unlikely to prevail on its underlying appeal

of the Payment Order, as University Medical Center remains good law and binding precedent that

recognizes the bankruptcy court' s jurisdiction to enforce the automatic stay to prevent the

Government from withholding Medicare payments from the Debtors. As the Emergency Motion is

based upon an argument already rejected by this Court and the Bankruptcy Court, the argument

must fail because the Government has not offered any reason to disturb the law of the case.

       16.     Second, the Government is unlikely to succeed on the merits of its appeal of the

Confirmation Order. The Debtors have demonstrated that the Plan was proposed in good faith, and

                                                  7
the record reflects that the Government failed to introduce evidence to the contrary. Under Third

Circuit law, "good faith" requires that a "plan be ' proposed with honesty, good intentions and a

basis for expecting that a reorganization can be effected with results consistent with the objectives

and the purposes of the Bankruptcy Code."' In re Zenith Elecs. Corp ., 241 B.R. 92, 107 (Ban.la. D.

Del. 1999) (quoting In re Sound Radio, Inc. , 93 B.R. 849, 853 (Ban.la. D.N.J. 1988)); see also In re

PP! Enters. (US ), Inc ., 228 B.R. 339, 347 (Ban.la. D. Del. 1998) (" [C]ourts have held a plan is to

be considered in good faith "if there is a reasonable likelihood that the plan will achieve a result

consistent with the standards prescribed under the Code.").

       17.     While the Emergency Motion repeatedly cites the doctrines of "restitution and unjust

enrichment," it fails to explain how those principles have anything to do with whether this Plan was

proposed in good faith. The Government argues that "it is inconsistent with the Code' s objectives

for a debtor, by deliberately seeking to moot an appeal, to prevent a creditor from vindicating its

property rights under the Code." (D.I. 1 at 115). However, the Government failed to introduce any

evidence that the Debtors were "deliberately seeking to moot" the Payment Order Appeal. The

evidence introduced at the Confirmation Hearing supports a determination that the Plan was

proposed with the honest intention of maximizing value for the Debtors, their estates and their

creditors. (See B.D.I. 507 (memorandum of law in support of plan confirmation); D.I. 6-3

(declaration in support of plan confirmation)). The record reflects that this evidence is

uncontroverted. (See D.I. 6-3 at 1112, 31 ; 11 /26/ 19 Hr' g Tr. at 80: 17-22). In particular, the Plan

provides for the creation of a litigation trust that is the best chance of recovery for unsecured

creditors who would otherwise receive nothing on account of their claims.

        18.    Moreover, despite holding the burden of proof under section 503(b) of the

Bankruptcy Court, the Government fails to explain how it is entitled to the return of the Ordered

Payments under the Bankruptcy Code if the Payment Order is reversed. The Bankruptcy Court

                                                    8
recognized that the Government was attempting to circumvent the Bankruptcy Code' s priority

scheme and secure a finding that it would be automatically entitled to a return of the Ordered

Payments if it were successful in the Payment Order appeal:

       The Government continues that it should be able to recover payments without showing,
       under Section 503(b) of the Code, that the payments are an administrative claim. Notably,
       the Government cites no authority that it should be exempt from that provision of the Code,
       and the Court is not aware of any such exemption for the Government.

(11 /26/19 Hr'g Tr. at 78:5-10). The Bankruptcy Court found that the Ordered Payments were

earned by the Debtors during the bankruptcy cases, which clearly undermines the Government's

theory that it would be entitled to the return of the Ordered Payments:

       And I would also conclude that, in this case, contrary to the Government's position, the
       post-petition payments, if reversed, would not constitute unjust enrichment because the
       payments ... made by the Government here were for work performed post-petition, and the
       Government has stipulated, for purposes of the confirmation hearing, that the debtors did not
       engage in any post-petition fraud or receive any post-petition overpayments; therefore, that
       objection is overruled.

(11/26/19 Hr'g Tr. at 76:20-77 :3). The record reflects that the only testimony at the hearing was

that the Ordered Payments were made for services actually rendered. (See 11 /26/19 Hr'g Tr. at

12:9-13:24, 21:7-16, 21:21-25).

       19.     Finally, the Government is not likely to prevail on its argument that the Plan was not

feasible because it did not provide a mechanism for the return of the Ordered Payments. As noted

above, the Government suggests no valid theory by which the Debtors could be ordered to return

the Ordered Payments if the Government is successful in the Adversary Appeal. The Government

must provide evidence that they are claims entitled to administrative expense priority. See In re

FRG, Inc. , 121 B.R. 451 , 456 (Bankr. E.D. Pa. 1990) (the allocation of the burdens of proofs in a

claim estimation is the same as in deciding objections to proofs of claim); see also In re Cook Inlet

Energy LLC, 583 B.R. 494, 501 (B.A.P. 9th Cir. 2018) ("Administrative priority claims under§

503(b)(l)(A) are ... not deemed allowed as priority claims."). The record reflects that the

                                                  9
Government did not provide any such evidence. Absent a statutory mechanism to do so, such as

proving an entitlement to a secured claim or an administrative expense, the Government has no

automatic right to payment if it succeeds in its appeal. While the Government may have a claim

against the Debtors ' estate, that claim is not entitled to priority under the Bankruptcy Code. As the

Bankruptcy Court recognized in its ruling:

       The Government's claim to recover . .. is, in effect, a claim to recover for pre-petition claims
       for alleged fraud and overpayments that occurred pre-petition, and therefore constitute pre-
       petition claims.

(11 /26/19 Hr'g Tr. at 77:25-78 :4). The Government is unlikely to prevail on this aspect of its

appeal of the Confirmation Order because the Government did not raise any feasibility issues at the

Confirmation Hearing and failed to provide any evidence or legal authority supporting its argument

that the Debtors will ever have to pay the Government an administrative expense claim.

       20.     Irreparable harm absent a stay. The Government has also failed to establish that it

will suffer irreparable harm in the absence of a stay. To do so, the Government must establish a

resulting injury "that cannot be redressed by a legal or equitable remedy." Instant Air Freight Co.

v. CF. Air Freight, Inc., 882 F.2d 797, 801 (3d Cir. 1989). The Government argues that, once the

Plan becomes effective, it is likely to be irreparably harmed absent a stay because there will be no

meaningful opportunity to adjudicate the Payment Order Appeal.

       21.     First, the Government argues that it is unlikely to be paid, even if the Payment Order

is reversed on appeal, because the Bankruptcy Court denied the Government' s request to set a

reserve covering the Ordered Payments in the Plan, and the Plan does not provide for administrative

priority treatment of such a claim. Although the Government claims that the Debtors will be

required to repay the Government if it prevails in the Adversary Appeal, as noted above, the

Government does not explain which provisions of the Bankruptcy Code would require the return of

the Ordered Payments. To be returned in full, the Ordered Payments would have to qualify as an

                                                  10
administrative expense of the Debtors' estates. Unlike unsecured claims governed by section 502 of

the Bankruptcy Code, "requests for payment of administrative expenses are not entitled to the

presumption of correctness that is accorded claims prepetition creditors assert through proofs of

claim. An entity seeking allowance of an administrative expense has the burden of proof." 4

COLLIER ON BANKRUPTCY if 503.04[1] (Richard Levin & Henry J. Sommer eds. , 16th ed.). The law

ofthis district is clear, "The claimant bears the ultimate burden of establishing a valid

administrative expense claim by a preponderance of the evidence." In re SRC Liquidation, LLC,

573 B.R. 537, 540 (Bankr. D. Del. 2017). Here, the Government stipulated not to offer any proof of

an administrative expense claim in connection with its objection to the entry of the Confirmation

Order. (See B.D.I. 498, ,r 8). Having failed to assert a basis for administrative priority treatment in

the first place, the Government cannot assert the Plan' s failure to accord such treatment as

irreparable harm.

       22.     Second, the Government argues, the Debtors will "substantially consummate" the

Plan as soon as the Plan becomes effective, creating a risk that the Government might be unable

even to have its arguments heard on the merits due to the doctrine of "equitable mootness." (D.I. 1

at 5). The Government is apparently arguing that the Confirmation Order would make the Payment

Order appeal equitably moot. However, even if the implementation of the Confirmation Order were

potentially to moot the Payment Order appeal, "the possibility that an appeal may become moot

does not alone constitute irreparable harm for purposes of obtaining a stay." In re Color Spot

Holdings, Inc., 2018 WL 3996938, at *3 (D. Del. Aug. 21 , 2018) (citing Regal Ware, Inc. v. Global

Home Prods. , LLC, 2006 WL 2381918, at *1 (D. Del. Aug. 17, 2006)). Additionally, "a purely

economic injury, compensable in money, cannot satisfy the irreparable injury requirement" unless

"the potential economic loss is so great as to threaten the existence of the movant' s business." Id. at

*4.

                                                   11
       23.     Balance of the harms. According to the Government, the Debtors will not be

harmed by a stay of the Confirmation Order and effectiveness of the Plan because this is a

liquidating case, with the majority of the anticipated recovery to creditors dependent upon the

outcome of future litigation, which will likely take years for the litigation trust established by the

Plan to pursue. (D.I. 1 at 15-16). The Government argues in the alternative that the Court may

"[t]emporarily delay[]" distributions to creditors until the Payment Order appeal is adjudicated.

(See id. at 17). The Court disagrees. The Government has appealed the Confirmation Order on the

basis that it was entered in violation of the good faith and feasibility requirements of the Bankruptcy

Code, and the Government presents no authority by which the Court could stay certain distributions

contemplated by the Plan pending an appeal of the Plan's validity. As Debtors point out, the Plan

embodies a deal between the Debtors, the Debtors' secured lenders, and the official committee of

unsecured creditors appointed in the Debtors' cases, and provides for funding of litigation trust

distributions to creditors. (D.I. 6 at 22 ("requiring the various parties to fund the liquidating trust

and otherwise implement some of the compromises and settlements embodied in the Plan before

allowing the liquidating trust to make distributions and implement the remaining compromises and

settlements embodied in the Plan impermissibly destroys the various parties' consideration provided

for such compromises and settlements."). Additionally, allowing the Plan to become effective

without allowing for distributions on account of allowed administrative expense and priority claims

would violate the terms of the Plan, see Plan§§ 6.1-6.4, and would violate the Bankruptcy Code,

which requires the satisfaction of such claims as of the effective date of the Plan. See 11 U.S.C. §

1129(a)(9).

        24.    The record reflects that the Debtors had no post-petition funding as of December 4,

2019, and, absent the occurrence of the effective date of the Plan, the litigation trust established by

the Plan to pursue creditor recoveries will not be funded. The Court concludes that any further stay

                                                    12
of the Confirmation Order may result in harm to creditors and that this harm outweighs the potential

harm to the Government.

        25.       Public interest. The Government argues that the public has an interest in protecting

the programmatic and fiscal integrity of the Medicare system, and that allowing a company that is

subject to a long and ongoing fraud investigation to thwart consideration of an appeal of the

Payment Order would undermine public trust in the Medicare system and in the Government' s law

enforcement abilities. (D.I. 1 at 16). Debtors simply respond that the Government' s true motive for

obtaining an emergency stay pending appeal is to protect its pecuniary interest and elevate its status

as an unsecured creditor of the Debtors' bankruptcy estates to that of an administrative creditor.

(D.I. 6 at 21).

        26.       The Court does not doubt that the Government' s motives for both appeals are

entirely in line with protecting the integrity of the Medicare system and the Government's law

enforcement abilities. However, "consideration of [the four] factors by the district court requires a

'delicate balancing."' Revel AC, 802 F.3d at 570 (quoting Delaware River Port Auth. v.

Transamerican Trailer Transport, Inc. , 501 F.2d 917, 920 (3d Cir. 1974)). In situations where, as

here, "considerable injury will result from either the grant or denial of a preliminary injunction,

these factors [i.e. , the balance of harms and where the public interest lies] to some extent cancel

each other and greater significance must be placed upon the likelihood that each party will

ultimately succeed on the merits of the litigation." Delaware River Port Auth. , 501 F.2d at 924.

As the Court finds that the Government is unlikely to succeed on its challenges to plan confirmation

or its underlying appeal of the Payment Order, the Court is not persuaded that these general public

interest considerations are sufficient to outweigh the Government' s weak showing regarding its

likelihood of success on the merits.




                                                    13
        27.    Conclusion. The Bankruptcy Court' s ruling is consistent with existing precedent,

and the Government has failed to establish that it will suffer irreparable harm in the absence of a

stay.

        NOW, THEREFORE, it is HEREBY ORDERED that the Emergency Motion (D.I. 1) is

DENIED.


Entered this _§_ day of December, 2019.




                                                  14
